Re*971spondent was admitted to the Bar by this court on October 17,1957. By order dated July 7, 1980, he was suspended from the practice of law until further order of this court. In the present proceeding to discipline him upon charges of professional misconduct, petitioner moves for a default judgment on the ground that respondent has failed to file an answer to the petition which was personally served upon him. Respondent has not appeared in response to the motion for a default judgment. The charges in the petition are that respondent failed to comply with the provisions of section 806.9 of the rules of this court (22 NYCRR 806.9) regulating the conduct of suspended attorneys and failed to pay to his client, as requested, $25,461.77 in his possession which his client was entitled to receive. In support of the motion for a default judgment, petitioner has submitted the affidavit of one of its staff attorneys which enumerates and refers to various correspondence, orders, pleadings, affidavits and documents which support and corroborate the charges contained in the petition. Copies of this material have been filed with the court together with proof of service of a copy of the moving papers upon respondent by mail. Since the requirements for entry of a default judgment in a civil action or proceeding have been met, petitioner’s motion should be granted. (CPLR 3215; 4 Weinstein-Korn-Miller, NY Civ Prac, pars 3215.25, 3215.27.) Moreover, respondent’s failure to appear or answer is tantamount to an admission of the charges. Under all the circumstances, we conclude that respondent should be disbarred. Motion for a default judgment granted and respondent disbarred, effective immediately. Sweeney, J.P., Kane, Casey, Mikoll and Weiss, JJ., concur.